                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 CESAR POLANCO FIGUEROA,                    )
 #776146FH4,                                )
                                            )
       Petitioner,                          )
                                            )
 vs.                                        )   CRIMINAL NO. 15-00204-CG-B
                                            )   CIVIL ACTION NO. 17-184-CG-B
 UNITED STATES OF AMERICA,                  )
                                            )
       Respondent.                          )

                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the

Recommendation to which objection is made, the Report and Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated May 6, 2019

(Doc. 175) is ADOPTED as the opinion of this Court.       It is ORDERED that

Petitioner Cesar Polanco Figueroa’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Doc. 160) is DENIED, and that Figueroa is not

entitled to the issuance of a certificate of appealability or to proceed in forma

pauperis on appeal.

       DONE and ORDERED this 6th day of June, 2019.

                                    /s/ Callie V. S. Granade
                                    SENIOR UNITED STATES DISTRICT JUDGE
